DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shallal et al. (US# 10,031,677).
Regarding claim 1, Shallal et al. teaches a memory system, comprising:

a sharing manager (126) configured to store information of an operation policy (in 182) to determine a first operation policy from the information (based on settings in 182) in response to reception of a first mode set command (171) from a host in a first mode (host control mode), and to generate a first internal command (capture settings 194) corresponding to the first operation policy [col. 22, lines 56-67; Fig. 8A]; and
a memory controller (802) configured to generate a second internal command (196)  for controlling the memory device in response to the first internal command [col. 23, lines 1-6].

Regarding claim 2, Shallal et al. teaches wherein the memory device comprises a plurality of banks [the memory is DRAM, which inherently comprise banks].

Regarding claim 3, Shallal et al. teaches, wherein the banks comprise dynamic random access memory (DRAM) cells [DRAMs inherently comprise banks of cells].

Regarding claim 6, Shallal et al. teaches wherein the sharing manager comprises a management register configured to store the information of the operation policy [col. 22, lines 44-49].

Allowable Subject Matter
Claims 12-19 are allowed over the prior art or record.
Claims 4, 5, and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art corresponds to related mode setting operations relative to memory controllers associated with settings of a host.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2137